[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 26, 2006
                               No. 05-15842                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                 D. C. Docket No. 05-00071-CR-ORL-28KRS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ANTONIO LOVETTE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 26, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Charles L. Handlin, appointed counsel for Antonio Lovette in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED.

      At the sentencing hearing, the district court stated that Counts 3, 5, 8, and

11, of the indictment were dismissed, as per Lovette’s plea agreement. This

statement was in error as Count 11 did not pertain to Lovette, and under the plea

agreement Counts 3, 5, 8, and 21 should have been dismissed at sentencing. The

district court’s written judgment correctly dismissed Counts 3, 5, 8, and 21.

Accordingly, we affirm Lovette’s conviction and sentence, but remand the case to

the district court for the limited purpose of allowing that court to correct the

inconsistency between the written judgment and the oral judgment. United States

v. Khoury, 901 F.2d 975, 978-9 (11th Cir. 1990) (remanding for resentencing due

to substantive error in oral judgment); United States v. Bates, 213 F.3d 1336, 1340

(11th Cir. 2000) (remanding for correction of clerical error in written judgment

under Rule 36); see also United States v. Portillo, 363 F.3d 1161, 1166 (11th Cir.

2004) (defendant’s presence not required for the court to correct a clerical error



                                           2
that does not substantially change his sentence).

      AFFIRMED and REMANDED for correction




                                          3